This appeal arises out of a four-vehicle accident which occurred on March 6, 1992, at the toll plaza of the Verrazano Narrows Bridge on Staten Island. The respondent, Thomas Mc-Clenon, testified that he had stopped his vehicle behind the appellants’ van, and that his vehicle struck the appellants’ van only after being struck by a third vehicle, which had been struck by the fourth vehicle. Although McClenon’s testimony was sufficient to establish a prima facie case that he was entitled to summary judgment (see, Koenig v Price, 200 AD2d 559, 561), when it is viewed in the light most favorable to the appellants, the appellant Paulette Gabel’s deposition testimony that she felt two impacts after the initial impact from Mc-Clenon’s vehicle was sufficient to raise a triable issue of fact as *649to whether McClenon’s vehicle struck the. appellants’ van before the chain reaction collision.
The respondent’s remaining contention is without merit. Rosenblatt, J. P., Sullivan, Copertino, Santucci and Goldstein, JJ., concur.